Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 11, and 16 have been amended; claims 17-26 are added as new claims, and Claims 1-26 remain for examination, wherein claims 1 and 16 are independent claims.

Status of the Previous Rejections
Previous objection of Claims 1-16 under 35 U.S.C. 103 as being unpatentable over Park et al (CN 1643176 A, listed in IDS filed on 08/16/2021, with on-line English translation, thereafter CN’176).

Reason for Allowance
Claims 1-26 are allowed.  
Regarding the instant independent claims 1 and 16, CN’176 teaches a duplex stainless steel and all of the alloy composition disclosed by CN’176 overlap the claimed alloy composition ranges. However, the cited prior art does not specify the newly added microstructure and properties as recited in the instant claims. Other claims depend on claims 1 and 16 separately, they are also allowed. (Refer to the Applicant initial Examiner interview summary dated 1/3/2022)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIE YANG/Primary Examiner, Art Unit 1734